Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Invitation to Participate in DSMER Pilot Program Rescinded
	In the Non-Final Rejection, dated 05/10/2022, Applicant was erroneously invited to participate in the DSMER pilot program. Since Applicant has requested to participate in the Patent Prosecution Highway (PPH) program, the instant application is not eligible for participation in the DSMER pilot program, and as such the invitation to participate in the DSMER pilot program has been rescinded. Applicant should respond to the claim rejections under 35 U.S.C. 101 according to pre-DSMER pilot program practice.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642